DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed 12/08/2022 have been fully considered but they are not persuasive.
Examiner notes that applicant does not argue the previous 112 first paragraph rejection and is therefore maintained. 
In regard to applicant’s argument that the prior art reference Billeter does not disclose a transmitting member taking care to transmit both rotational and translational movement, Examiner notes that applicant’s current claim language does not limit the claims to a single transmitting member. Applicant currently claims “at least one transmitting member” which does not limit the transmitting member to a single independent structure, hence the two components (rejected below) of Billeter do read on the claimed “at least one transmitting member”. 
Applicant further states that in applicant’s invention if the timing cartridge is taken out of the claimed device the tap is still functioning which is in contrast to Billeter, Examiner agrees with this statement but notes that the current claim language does not define this function. 
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendment claiming that the actuator rod of the timer cartridge is moveable only in translation is not disclosed is the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “two water supply inlets” is unclear what the applicant is referring to as applicant previously introduced two inlets in dependent claim 1, and it is unclear if applicant is referring to the same inlets or another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billeter (U.S. Patent No. 4,241,759).
Regarding claim 1, Billeter discloses a single-lever, timed mixer tap (Figs. 1-17) comprising a pushbutton (16) that makes it possible to control the passage (Column 3 lines 40-57) of water between two inlets (26 and 28) for hot and cold water respectively and at least one outlet (12) for the mixed water, a mixing block (29) having a portion that is rotatably movable in relation to a stationary portion (Fig. 5) in order to vary the temperature (Column 2 lines 3-12) of the mixed water, and a timer cartridge (Fig. 6), characterized in that the mixing block (29) and the timer cartridge (Fig. 6) are mounted separately (Fig. 6) from one another and the pushbutton (16) is mounted such that it is translatably and rotatably movable (Column 3 lines 40-57), and in that at least one transmitting member (51 and 35) for transmitting the movement of the pushbutton (16) is provided, said at least one transmitting member (51 and 35) being designed to transmit a translational movement to an actuator rod (60) of the timer cartridge (inside 22 and 24) as well as a rotational movement to the portion (29) that is rotatably movable of the mixing block (29), wherein said timer cartridge actuator rod (60) is movable only in translation.
Regarding claim 2, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the rotational movement (Column 2 lines 3-12) is transmitted from the exterior of the timer cartridge (Fig. 6).
Regarding claim 3, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the mixing block (29) is a thermostatic sub-assembly (Figs. 6).
Regarding claim 4, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the timer cartridge (Fig. 6) is arranged (Fig. 6) between the pushbutton (16) and the mixing block (29). 
Regarding claim 5, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the timer cartridge (Fig. 6) is received in part (Fig. 6) inside a transmission member (13).
Regarding claim 6, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the transmission member (13) is a hollow cylinder (Fig. 6) traversed by the actuator rod (60) of the timer cartridge (Fig. 6).
Regarding claim 7, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the mixing block (29), the timer cartridge (Fig. 6), the pushbutton (16) and the transmission member (13) are aligned.
Regarding claim 8, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) characterized in that the mixing block (29), the timer cartridge (Fig. 6), the pushbutton (16), and the transmission member (13) are aligned along an axis of the actuator rod (60).
Regarding claim 9, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) comprising two water supply inlets (18 and 19), one said water supply inlet for hot water (19) and one said water supply inlet cold water (18). 
Regarding claim 10, Billeter discloses the single-lever, timed mixer tap (Figs. 1-17) wherein the entirety of the timer cartridge (Fig. 6) is received inside the transmission member (13). 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753